Citation Nr: 1231406	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  04-41 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active duty from November 1990 until February 1994, including a tour of duty in the Southwest Asia Theater of Operations from April 1991 until July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claims for service connection for the right and left knee disorders were considered and denied in the December 2007 Board decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC) and in an Order dated in March 2009, CAVC granted a Joint Motion for Remand submitted by the parties in the case and vacated the Board's December 2007 decision concerning the right  and left knee disorders.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order, and are thus binding upon VA, including the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  After considering the Joint Motion, the case was subsequently returned to the Board for appellate review.  In December 2009, these issues were remanded to the RO/AMC for further development.  The Board remanded the instant claims again in June 2011.  


FINDINGS OF FACT

1.  The Veteran had active duty service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  Degenerative joint disease (DJD), right knee, is a diagnosed disability, which was not shown in service or for many years thereafter and it is not shown to be etiologically related to the Veteran's active service.  

3.  DJD, left knee, is a diagnosed disability, which was not shown in service or for many years thereafter and it is not shown to be etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).  

2.  The criteria for service connection for a left knee disorder, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claims of service connection, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2003, March 2005, and March 2010.  The letters fully addressed all notice elements in this matter.  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  A March 2006 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, and private treatment records with the claims file.  

The Veteran underwent VA examinations in April 2008, April 2010, and July 2011.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2010 VA examination required an addendum for clarification and pursuant to a June 2010 Board remand, the Veteran underwent additional examination by VA in July 2011.  An addendum was also associated with this examination, in an effort to clarify the VA examiner's opinion.  The evidence is now adequate, predicated on a full reading of the Veteran's medical records in the Veteran's claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and they provide a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

The Veteran was given an opportunity to testify before the Board in connection with this claim.  She declined the offer.  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The Veteran claims that service connection is warranted for a bilateral knee disorder.  She asserts that she injured her knees in service and now has a disability as a result.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110  (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67  (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102  (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2) . 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g) . 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  

Service medical records show that in October 1991, the Veteran was seen with pain in the left hip after running of 2 to 3 weeks duration.  The day before, she stated that while she was running during physical training, she felt her left hip "pop" and went to the emergency room.  Physical examination showed painful range of motion with the inability to bear weight with ambulation.  The diagnostic impression was rule out fracture of the left hip or pelvis.  A November 1991 bone scan was positive for a fracture in the intertrochanteric region of the left hip.  In March 1992, it was noted that the stress fracture was in the healing process, and the pain had decreased.  Later that month, x-rays showed the stress fracture was in the intertrochanteric, left femur area.  By June 1992, the Veteran's left hip stress fracture was nearly asymptomatic.  By August 1992, it was noted she had begun to run at her own pace and distance two months earlier, and now had no difficulty or pain.  At the time of the examination, she had full range of motion of the left hip, was pain-free, and the x-ray findings were unremarkable.  The recommendation was that she could gradually get back to full running and should return to the clinic if her left hip became painful.  

In September 1993, the Veteran fell on her right knee while in the field.  She complained of retropatellar pain of the right knee and knee locking.  She also stated that the knee popped out and had to be put back in place.  X-ray findings indicated that there was no fracture seen.  There was no other evidence of record of treatment for the right knee.  

After service, private medical records from April 1997 to August 2002 from Orlando Orthopaedic Center were obtained and associated with the claims folder.  These records show that in February 2001 she underwent an osteotomy of the malunion of the left distal radius fracture with fixation with an  iliac crest bone graft after falling and fracturing her left wrist.  In June 2002, she sustained a twisting injury to her left knee while playing flag football.  She related that she had no previous problems with her left knee.  It was later determined that she had an anterior cruciate ligament (ACL) tear of the left knee.  

The Veteran underwent a VA examination in May 2004.  The examiner indicated that after reviewing the records, he did not see any evaluations related to the Veteran's bilateral knee pain in service.  She related that while she was in the military, she often had bilateral knee pain, which localized over her medial parapatellar region.  She did not notice any swelling or any other problems.  The pain was noted primarily after running.  She also indicated that she tore her ACL in June 2002 (after service), and was scheduled to have left ACL reconstruction in one week.  She stated that she did not take any other medicines other than occasional anti-inflammatories for complaints.  Her right knee was minimally symptomatic.  According to the examiner, based on the Veteran's history, most of her complaints appeared to be somewhat related to over-use type issues.  Physical examination revealed excellent range of left hip motion without any reproducible pain.  Examination of both knees did not reveal any significant evidence for effusion.  There was no medial or lateral joint line tenderness.  Full extension and flexion of both knees were noted.  There was no varus or valgus instability.  X-rays of the right knee were unremarkable.  Left knee x-rays showed potentially an old Segund avulsion fracture, but, otherwise excellent medial, lateral, and patellofemoral compartments without evidence of degenerative changes.  AP and lateral films of the left hip showed excellent joint space and no evidence for degeneration.  The diagnostic impression was residuals, left hip stress fracture.  This fracture was service-related, and she was seen and treated in 1991.  At the time of the examination, she did not have significant functional deficits from this complaint.  Occasionally, she had some discomfort and would take anti-inflammatories with good improvement.  No limitation of motion was noted at the time of the examination, and the examiner stated that he did not expect any significant long-term problems.  Also found was bilateral knee disability which according to the examiner's review of the records, he was unable to find any treatment for bilateral knee complaints.  At the time of the examination, the Veteran had minimal symptoms, aside from the left ACL tear, which occurred after her time in service.  

In April 2010, the Veteran underwent a VA examination.  The Veteran complained of bilateral patellofemoral pain since service with running, stairs, and squatting.  There was no history of trauma or surgery.  She complained that the symptoms had continued since discharge from service.  Physical examination showed no abnormal weight bearing, crepitation, clicks, snaps, or grinding, instability, patellar or meniscus abnormality.  She did have symptoms of tenderness.  Range of motion was 0 to 135 degrees for both knees.  X-ray findings of the right knee were mild medial and lateral with no patellofemoral narrowing present.  There was minimal suprapatellar effusion present.  The left knee x-ray finding were moderate medial, mild lateral with no patellofemoral narrowing present.   There was minimal suprapatellar effusion present.  Bony density adjacent to medial femoral condoyle was present.  Focal sclerosis in the medial proximal tibial metaphysic lateral femoral condyle was present.  The impression was no acute fracture or dislocation was shown.  Degenerative change was present.  X-rays of the femur showed the left distal femur proximal to the tibia's focal sclerotic lesions shown, possibly posttraumatic.  There was also left medial collateral ligament posttraumatic change.  The diagnosis was mild bilateral knee DJD.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's bilateral knee DJD was caused by or a result of military service.  The examiner indicated that there was no history of significant trauma in service and the Veteran's current symptoms were better explained by her obesity than her 4 years of service.  

In July 2011, the Veteran underwent additional VA examination.  The examiner gave a history that in 1992, after her return from Iraq, she developed left hip pain after jogging and was found to have a stress fracture of the left hip intertrochanteric area which healed without residual problems.  In 1993, she sustained a left knee contusion.  She then began to notice intermittent worsening with bilateral knee pain limiting her exercise and jogging.  Since service discharge, she has worked for the Sherriff's Department in administration and has gained a lot of weight, especially since 2002.  During that time she tore her ACL, which required reconstruction.  She reported that she now had worsening bilateral knee joint pain.  She reported mild knee joint stiffness in the morning, which had become progressively worse.  There was no deformity, giving way, instability, weakness, incoordination, locking, or effusion of the left knee.  There was pain and stiffness of the left knee.  The right knee had no deformity, giving way, instability, weakness, incoordination, locking, or effusion.  There was pain and stiffness of the right knee.  Physical examination of both knees showed tenderness, grinding, and subpatellar tenderness.  There was full range of motion of both knees.  The diagnosis was bilateral medial knee joint DJD.  The examiner opined that the Veteran's bilateral knee disorder was less likely as not (less than 50/50 probability) caused by or a result of fracture of the left hip/femur, or contusion of the left knee.  The rationale for these findings were that the fracture of the left femur and contusion of the left knee would not be related to the Veteran's bilateral complaints.  Later that month, an addendum was submitted to the July 2011 VA examination.  The examiner indicated that the Veteran appeared to have bilateral knee DJD (medial side) upon review of the x-rays.  She had previously undergone ACL reconstruction in 2002.  Both of these known conditions may have associated knee pain.  A healed intertrochanteric femur stress fracture and a previous left knee contusion were not known to cause knee pain.  An intertrochanteric stress fracture, once healed, often resulted in no comorbidity or associated pain.  Injury in this area of the femur was not known to cause knee pain.  Hip pain secondary to DJD of the hip was known to cause knee pain, however, this was not a concern after a healed stress fracture in the intertrochanteric region of the femur.  A knee contusion was essentially a bruise.  Bruises heal over time, most likely with no long standing knee pain.  Additionally, a left knee contusion could in no way account for right knee pain.  According to the examiner, the most likely cause of the Veteran's knee pain was deconditioning with associated obesity and early bilateral DJD.  The second most likely cause for unilateral knee pain with her history was an ACL reconstruction with inadequate rehabilitation.  Either way, according to the examiner, it was highly unlikely that a previous left intertrochanteric stress fracture and knee contusion could in any way explain the Veteran's bilateral knee pain.  

A review of the record reveals that the Veteran's bilateral knee disorder claim has met Shedden element (1).  According to the evidence of record, the Veteran presently has bilateral knee DJD.  

As to Shedden element (2), the Veteran contends that his bilateral knee disorder had its onset in service and has continued thereafter.  Although the Veteran fell and had a contusion of the right knee, there is no evidence of record which shows a fracture or any disability caused by that fall.  Therefore, there is no residual disability of the right knee shown by this fall.  As for the left knee, there are no findings, treatment, or diagnosis of any left knee disorder in service.  Although she did sustain a stress fracture of the left hip in the intertrochanteric region, there is no evidence that this caused related left knee disability.  The Board wishes to make it clear that it does not disbelieve that the Veteran sustained injury in service when she fell  and sustained a contusion to the right knee, or when she sustained a stress fracture to the left hip.  The medical evidence is clear that she sustained a contusion of the right knee and that she had a stress fracture of the left hip.  However, the evidence of record does not support the Veteran's contention that she sustained any residual disability to the right knee when she had a contusion thereby, or that she had any left knee injury at any time during service.  Put another way, while the record supports the finding that the Veteran fell and sustained a right knee contusion, there is no objective in-service evidence of chronic residuals stemming from that fall, or that there was even any left knee residuals resulting from the left hip injury.  Shedden element (2) has been met to a very limited extent - that the Veteran suffered a right knee contusion and a left femur fracture.  The Board, however, does not concede the presence of chronic residual of the knees in service.  

Turning to the crucial Shedden element (3), the Board finds that the competent and credible evidence is against the finding that the Veteran presently suffers from any chronic residuals of her in-service fall on the right knee or any left knee findings related to her left hip fracture.  The Veteran's July 2011 VA examination indicated that the Veteran's bilateral knee DJD was not the result of her inservice fall causing a contusion to the right knee or the left hip stress fracture.  Although she made complaints of pain with regard to both knees, this occurred nearly 10 years after service.  The July 2011 VA examiner also indicated that contusions, which is what occurred to the Veteran's right knee in service, were essentially  bruises, and bruises heal over time, with no residual disability.  As for the left knee, the examiner also explained that hip pain with DJD of the hip may cause residual knee pain, but not as a result of a healed stress fracture of the intertrochanteric region of the femur.  The examiner opined that the Veteran's bilateral knee pain most likely was the result of deconditioning and associated obesity and that secondarily, her left knee pain could be the result of her history of ACL reconstruction, with inadequate rehabilitation, which occurred many years after service discharge.  As the examiner had the opportunity to review the complete record and interview and examine the Veteran, the Board assigns significant probative value to the July 2011 VA examination report.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Wherein the May 2004 VA examination report was given little probative value, it is noted that the examiner reviewed the file, but apparently did not even notice that the Veteran had sustained a contusion to the right knee in service, nor did he relate that the Veteran had sustained a stress fracture of the left hip, that may have been related to her left knee complaints.  Additionally, the April 2010 VA examination was also given little probative value for much the same reasons.  The examiner indicated that the Veteran had sustained no significant trauma in service, but did not indicate why the trauma that she had sustained could not have caused her bilateral knee complaints.  Moreover, this examiner only related the Veteran's bilateral knee disorder to obesity and discussed no other findings related to her knee complaints and service or other conditions, such as her left hip.  

The evidence of record also includes a statement from the Veteran that she has experienced a bilateral knee disorder since service and that she has submitted civilian treatment records to prove the same.  . 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

In this case, the Veteran is competent to report symptoms of bilateral knee pain because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470 .  As noted above, she has indicated that she has had bilateral knee pain since service and that she has documented service medical records that show she fell in service and also had a left hip stress fracture.  

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The statement that she has had at least left knee problems since service is inconsistent with the other evidence of record.  Private treatment records of June 2002, 8 years after service, show when the Veteran injured her left knee playing flag football, she reported to the physician in the emergency room that she had never had previous problems with her left knee.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran).  Also see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board simply does not find the Veteran to be credible as to the chronicity of her bilateral knee condition.  

The Board has also considered the Veteran's statements asserting a nexus between her bilateral knee disorder and active duty service.  The Veteran is competent to report having bilateral knee pain in service.  However, as she is not a medical expert, she is not deemed competent to present evidence (an opinion) as to the etiology of her bilateral knee disorder.  She simply lacks the expertise necessary to relate her now bilateral knee DJD to her active service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Her opinion is also outweighed by medical opinions discussed herein.  

Finally, it is important to note that the Veteran served during the Persian Gulf War.  However, as discussed, the Veteran's bilateral knee disorder has been ascribed to bilateral knee DJD.  DJD is a clinically diagnosed disorder, which is therefore not subject to the undiagnosed illness provisions.  38 C.F.R. § 3.317(a)(1)(ii).  Service connection for a bilateral knee disorder due to an undiagnosed illness is therefore unwarranted.  

Based on the evidence of record, the preponderance of the evidence is against the claim of service connection for bilateral knee disorder on a direct basis and as due to undiagnosed illness.  There is no doubt to be resolved, and therefore, service connection for bilateral knee disorder on a direct basis, and to include due to undiagnosed illness, is not warranted.  38 U.S.C.A. § 5107(b) , 38 C.F.R. § 3.102 . 


ORDER

Service connection for a right knee disorder, to include as due to undiagnosed illness is denied.  

Service connection for a left knee disorder, to include as due to undiagnosed illness is denied.  









____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


